DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on July 15, 2020. Claims 8-14 have been canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 4 and 15, each recites limitation “a fixing portion”. However, the claim term “portion” is not a generic placeholder listed in MPEP2181. So, the Examiner understood the term “portion” to be a section/region of the bushing being fixed to the carrier liquid container and not a nonce term. Therefore the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 4 and 15, each recites limitation “a fixing section of the bushing” which appears to include a generic placeholder term “section” coupled with functional language “fixing”. However, the claim limitation includes a structural modifier term “bushing”. The Examiner understood the term “section” to be a section/region of the bushing being fixed to the carrier liquid container and not a nonce term. Therefore the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 3,561,444) in view of Saugmann et al. (US 5,514,562) and Chou et al. (US 2007/0152081 A1) as evidenced by Brezhnev et al. (US 2005/0127198 A1).
With regard to claim 15, Raymond discloses an adjustable aerosol delivery device (110, Fig. 6), comprising: an active liquid container (142, Fig. 9) configured to contain an active liquid having an active substance (medicated solution) dissolved therein; a carrier liquid container (114) configured to receive a carrier liquid (138); a piezo disc (154, Fig. 10) disposed in a piezo disc housing (162) and mounted with a flexible gasket(Examiner interprets the term “flexible” in light of specification Para. [0026], that is read by “O-ring” 164) relative to the carrier liquid container (114); an oscillator (204) configured to generate an ultrasonic wave that causes the piezo disc to oscillate and transmit the oscillations through the carrier liquid (138) to the active liquid (140) to cause at least a portion of the active liquid to become an aerosol (Fig. 9), and at least one fastener (thread screws, Fig. 10) extending through the piezo disc housing  (162).

Saugmann teaches a bushing (136) fixed relative to the carrier liquid container (101) via a fixing section of the bushing (136); and at least one fastener (135) extending through the piezo disc housing (105) and into the bushing (136).
It is noted by the Examiner that the prior art to Saugmann, Raymond and the instant invention are directed to use thread screws for secured connection. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Saugmann is reasonably pertinent to the problem faced by the inventor. It would have been obvious in one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the device of Raymond, by employing the bushing (136) as taught by Saugmann within the carrier liquid container (114) of Raymond, in order to reduce the maintenance cost when the threads are broken by simply replacing the bushing instead of the entire housing, further thread bushing provides a more effective anchoring for connections.
However, Raymond does not disclose wherein the at least one fastener is configured to be loosened or tightened to manipulate a compression of the gasket to adjust a particle size of the aerosol.
Chou teaches an aerosol delivery device (1, see Fig. 1A-1B) comprising: at least one fastener (31) s configured to be loosened or tightened to manipulate a compression of the gasket to adjust a particle size of the aerosol (Col. 5 lines 50-62).
Brezhnev teaches a method of operating an aerosol delivery device (Para. [0001]) comprising manipulating a resonance frequency to alter a particle size of aerosol (see claim 1 
In view of the disclosure in Chou and Brezhnev above, the Examiner recognizes the method of manipulating the compression of the elastomer (32 of Chou) via the piezo housing (15/17 of Chou) will alter a particle size of aerosol because resonance frequency is in relation with particle size of aerosol as taught by Brezhnev). Therefore, the disclosure to Chou inherently remedy the deficiency in Raymond.
It would have been obvious in one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the flexible gasket (164) of Raymond, by employing the method of manipulating the compression of the flexible gasket as taught by Chou, for the benefit of maintaining a resonance frequency before and during operation, promoting system stability, and fine tune resonance frequency, by detecting and controlling resonance frequency of the micro-spray system automatically (Col. 3 lines 20-25).
With regard to claim 20, the disclosure of Raymond in view of Chou discloses the invention as disclosed in the rejection of claim 15 above. 
However, Raymond does not disclose wherein a pull force of the bushing is greater than a counter force of the flexible gasket.
Saugmann teaches wherein a pull force of the bushing (136) is greater than a counter force of a flexible gasket (132, inherently disclosed by the thread screws 135 secured in the bushing 136 to tighten the flexible gasket 132 in a sealingly manner, see Fig. 2).
It is noted by the Examiner that the prior art to Saugmann, Raymond and the instant invention are directed to use thread screws for secured connection. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Saugmann is reasonably pertinent to the problem faced by the inventor. It would have been obvious in one of ordinary skill in the art 
With regard to claims 1, 3, 4 and 7, the device of Raymond as modified by Chou and Saugmann discloses all the structural elements as recited in claims 15 and 20 above. Hence, the product by process claims are obvious from prior art product of Raymond in view of Chou and Saugmann (see MPE 2113 I).

Claims 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Chou et al. and Saugmann et al. as applied to claim 15 above, and further in view of Kamlag et al. (US 2016/0074318 A1).
With regard to claim 16, the disclosure of Raymond in view of Chou and Saugmann discloses the invention as disclosed in the rejection of claim 15 above. 
However, Saugmann does not disclose the bushing is insert molded in the fixing portion such that the fixing portion conforms to and mates with the entire perimeter of the fixing section of the housing.
Kamlag teaches an aerosol delivery device (Para. [0001]) comprising insert molding such that the fixing portion (Para. [0111]) conforms to and mates with the entire perimeter of the fixing section of the busing (31).				
It would have been obvious in one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the device of Raymond, by making the fixing portion out of insert molding as taught by Kamlag, in order to reduce labor and production costs and eliminate corrosion. Furthermore, Insert molding allows retention of essential metal elements within a plastic part.

However, Saugmann does not disclose comprises the fixing portion includes plastic material that conforms to and mates with the entire perimeter of the fixing section of the bushing.
Kamlag teaches an aerosol delivery device (Para. [0001]) comprising the fixing portion includes plastic material (rubber, Para. [0111]) that conforms to and mates with the entire perimeter of the fixing section of the bushing (31).	
It would have been obvious in one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the device of Raymond, by making the fixing portion out of plastic material as taught by Kamlag, in order to reduce labor and production costs and eliminate corrosion. Furthermore, Insert molding allows retention of essential metal elements within a plastic part.
With regard to claim 5, the device of Raymond as modified by Chou, Saugmann and Kamlag discloses all the structural elements as recited in claim 16 above. Hence, the product by process claims are obvious from prior art product of Raymond in view of Chou, Saugmann and Kamlag (see MPE 2113 I).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Chou et al. and Saugmann et al. as applied to claim 15 above, and further in view of Collins, Jr. et al. (US 2010/0222752 A1).
With regard to claim 17, the disclosure of Raymond in view of Chou and Saugmann discloses the invention as disclosed in the rejection of claim 11 above.
However, they do not disclose the fixing portion includes adhesive material that conforms to and mates with the entire perimeter of the fixing section of the bushing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the device of Raymond, by introducing adhesive material (Para. [0128]) into the insert hole between an exterior surface of the bushing (131) and the carrier liquid container (130) as taught by Collins Jr. for the benefit of providing a more effective connection to permanently anchor the bushing within the housing (Para. [0128]).
With regard to claim 6, the device of Raymond as modified by Chou, Saugmann and Kamlag discloses all the structural elements as recited in claim 17 above. Hence, the product by process claims are obvious from prior art product of Raymond in view of Chou, Saugmann and Kamlag (see MPE 2113 I).

Allowable Subject Matter
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752